Doster, C. J.
(dissenting) : I dissent from the decision of this case. I dissent on the strength of the very rule invoked by the majority, that the enrolled bill is to be taken as conclusive evidence of its due enactment, “unless the legislative journals show affirmatively, clearly, conclusively and beyond all doubt rto the contrary.” The journals do show affirmatively, clearly, conclusively and beyond all doubt that •the title of the act in question, as it appears in the ■enrolled bill and published statutes, was not adopted .as the title of the act. They show so because, at every step in the progress of the bill, from its introduction to the report of the committee on enrolled bills made after its final passage in the house last acting on it, it is described by its original title, without a word anywhere indicating its amendment. That is an affirmative, a clear, conclusive and unquestioned showing that it was not amended. Short of an express negative declaration in the journals that no amendments *499were made, there could not be a clearer showing of non-amendment of the title. No pretense is made that the title was amended until the bill reached the senate. The journal of that body shows that when put on its final passage it was described by its original title. This journal, after reciting that a constitutional majority voted in favor of the passage of the bill, also recited that “the title was agreed to.” The house journal shows that after the passage of the bill in the senate it was messaged back to the house by its original title. That journal also shows that it was again passed in the house under its original title, and it also shows that the final act in its legislative history, to wit, its enrolment, was performed still under the same title. In the name of all that is reasonable, what more, could be asked to constitute an affirmative, clear and conclusive showing that the title of the bill remained unchanged at every step of its progress through the two houses?
Now, the above recitals of legislative proceedings are not my inferences and conclusions. They are the facts set forth in the majority opinion by quotations from the legislative journals. Against the affirmative, unquestioned, clear and conclusive showing of non-amendment which they make, my associates justify their decision on the ground that, inasmuch as the body of the bill was so amended in the senate as to require a corresponding amendment of the title, it must be presumed that the latter amendment was made. I submit that the labored argument of my brother Ellis, extending over several pages, generalizes itself into that and nothing more — the title ought to have been amended because the bill was amended; therefore, it must be presumed that the former was amended. That sort of argument will not do. The *500due performance of things which ought to have-been done will be presumed in the lack of proof that they were not done, but the doing of them will not be presumed in the face of positive and undoubted evidence that such was not the case.
There is not a former decision of this court which gives countenance to the one now made. In both cases from which lengthy extracts were quoted, it was sought to impeach the enrolled bills by the ambiguity or mere silence of the journals. In Homrighausen v. Knoche, 58 Kan. 646, 50 Pac. 879, as stated in the syllabus, the entries in the legislative journals respecting the passage of the bill “were ambiguous and conflicting. Some of the recitals and entries indicated that a constitutional majority had voted for the bill, while others indicated the contrary.” On that state of facts, it was said, as quoted in the majority opinion, “if there is any room to doubt what the journals of the legislature say; if they are merely silent or ambiguous ; or if it is possible to explain them on the hypothesis that the enrolled statute is correct and valid; then it is the duty of the court to hold that the enrolled statute is valid.”
In the case of In re Taylor, 60 Kan. 87, 55 Pac. 340, it was sought to impeach an enrolled bill by inferences derivable from the silence of the journal and omissions-of statement from it as to the enactment of parts of the measure. Replying to the effort to do that for those reasons, it was said, as quoted in the majority opinion:
“Therefore, within the rule before declared and now reaffirmed, the mere silence of the legislative journals as to whether amendments were made to a pending bill is not sufficient to impeach the measure *501which finally appears in the form of an enrolled, certified and approved enactment containing the amendments.”
I insist that a legislative journal is not silent as to whether an amendment of the title of a bill was made which four several times after the time it is said to have been made describes the bill by its original title. Such a journal is as positive and unequivocal on the subject as though it had in .terms declared that the amendment was not made.
The existence of similar defects in other measures adopted at the same session, if such be the fact, is of no moment whatever. It was dwelt on, however, as though it were important. It is true that “hard cases make bad law,” but there can be no justification, because of the weight and moment of a case, for flying in the face of plain legal rules while at the same time professing adherence to them. Better abolish the rule and substitute one which it will not be necessary to violate while pretending to obey.
As to the other proposition in the case I am in much doubt. That the act empowering the governor to appoint is invalid I have no doubt. It is invalid because it assumes to vest the executive with a power of appointment to hold until January, 1903, when the constitution limits the time to the “next regular election” in November. I think the phrase “next regular election” may be extended by construction to mean “until the ascertainment of the next regular election,” but under that provision thus construed the legislature cannot set the time for the induction into office, except as it sets the date for the canvass of the vote and the declaration of the result. However, independently of the legislative act, the governor has a *502constitutional power of appointment, and it may be that the appointment made by him in this case was justified under his general authority. That depends upon the meaning of the word ‘ ‘ vacancy ’ ’ as used in the constitution, article 3, section 11, and on the validity of the legislative act under that and other constitutional provisions. As to those matters I am in doubt.